DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11429835. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a continuation of 17/175, 151 (issued as U.S. Patent No. 11429835) and this application claims, while they don’t match exactly in each claimed sets, the claimed invention is also claimed concisely in U.S. Patent No. 11429835.
The claims map to each other as follows:
Instant Application
US Patent 11429835
Claim 1
A method implemented by a computing system for facilitating low-bandwidth remote visual communication based on real-time imaging, the method comprising the computing system performing the following: 





engaging in a remote visual communication session with a remote computing system, the remote computing system having a camera that captures images of a user during the visual communication session; 

receiving a set of sparse data or a set of transformed holodouble parameters that are based on the images of the user, the set of sparse data identifying one or more attributes of the user and being obtained by deconstructing the images of the user that are captured by the camera of the remote computing system during the visual communication session, the set of transformed holodouble parameters being generated from a transformation or processing of the set of sparse data to enable the transformed holodouble parameters to be usable as input to a holodouble rendering model that is configured to select and render a holodouble of the user that simulates the user in a photorealistic three-dimensional (3D) representation of the user with a different context or perspective than the user is presented with in the images captured by the camera of the remote computing system during the visual communication session; and 














accessing the holodouble rendering model and render the holodouble of the user to simulate the user during the visual communication session concurrently with and corresponding to the images captured of the user during the visual communication session, the holodouble being rendered on the display device with at least one of a context or perspective of the user that is different than a corresponding context or perspective of the user that is represented in the images captured of the user by the camera during the visual communication session.
Claim 23
A system for facilitating low-bandwidth remote visual communication based on real-time imaging, comprising: 
one or more processors; 
a display device; and 
one or more hardware storage devices storing instructions that are executable by the one or more processors to configure the system to: 
engage in a remote visual communication session with a remote computing system, the remote computing system having a camera that captures images of a user during the visual communication session; 

receive a set of sparse data or a set of transformed holodouble parameters that are based on the images of the user, the set of sparse data identifying one or more attributes of the user and being obtained by deconstructing the images of the user that are captured by the camera of the remote computing system during the visual communication session, the set of transformed holodouble parameters being generated from a transformation or processing of the set of sparse data to enable the transformed holodouble parameters to be usable as input to a holodouble rendering model that is configured to select and render a holodouble of the user that simulates the user in a photorealistic three-dimensional (3D) representation of the user with a different context or perspective than the user is presented with in the images captured by the camera of the remote computing system during the visual communication session, 

the holodouble having been previously approved for use by the user and having been previously created by a holodouble training model comprising a machine learned or machine learning model that used previous image data of the user to create the holodouble and that was trained on image data of humans to generate and render simulations of the humans in one or more contexts and perspectives associated with the image data of the humans; and 

access the holodouble rendering model and render the holodouble of the user to simulate the user during the visual communication session concurrently with and corresponding to the images captured of the user during the visual communication session, the holodouble being rendered on the display device with at least one of a context or perspective of the user that is different than a corresponding context or perspective of the user that is represented in the images captured of the user by the camera during the visual communication session.
Claim 2 
The method of claim 1, wherein the holodouble simulates the user from a particular perspective that is different than the perspective represented by the images of the user captured by the camera during the visual communication session.
Claim 24
The system of claim 23, wherein the holodouble simulates the user from a particular perspective that is different than the perspective represented by the images of the user captured by the camera during the visual communication session.
Claim 3
The method of claim 1, wherein the method further includes rendering the holodouble of the user during the visual communication session while refraining from receiving the images of the user that are captured by the camera during the visual communication session.
Claim 25
The system of claim 23, wherein the system renders the holodouble of the user during the visual communication session while refraining from receiving the images of the user that are captured by the camera during the visual communication session.
Claim 4
The method of claim 1, wherein the method further includes obtaining the set of sparse data and generating the transformed holodouble parameters using the set of sparse data.
Claim 28
The system of claim 23, wherein the system obtains the set of sparse data and generates the transformed holodouble parameters using the set of sparse data.
Claim 5 
The method of claim 1, wherein the system receives the transformed holodouble parameters without receiving the set of sparse data.
Claim 29
The system of claim 23, wherein the system receives the transformed holodouble parameters without receiving the set of sparse data.
Claim 6 
The method of claim 1, wherein 
the holodouble was previously approved for use by the user and 

was previously created by a holodouble training model comprising a machine learned or machine learning model that used previous image data of the user to create the holodouble and that was trained on image data of humans to generate and render simulations of the humans in one or more contexts and perspectives associated with the image data of the humans.
Claim 12

the holodouble having been previously approved for use by the user and 

having been previously created by a holodouble training model comprising a machine learned or machine learning model that used previous image data of the user to create the holodouble and that was trained on image data of humans to generate and render simulations of the humans in one or more contexts and perspectives associated with the image data of the humans; 

and provide instructions for rendering the holodouble or another simulation of the user at the display to simulate the user, based on the set of sparse data or the set of transformed holodouble parameters while refraining from providing the image data captured by the camera at the first computing system to the second computing system.
Claim 7 
A method for facilitating low-bandwidth remote visual communication based on real-time imaging, the method comprising a server computing system performing the following: 



receiving input for initiating a remote visual communication session between a first computing system that includes a camera and a second computing system that includes a display for rendering images associated with the visual communication session; 

detecting an input indicating that image data of a user captured by the camera during the visual communication session should not be transmitted to the second computing system for rendering on the display of the second computing system, the input also indicating that a holodouble associated with the user should be rendered at the display of the second computing system to simulate the user rather than displaying and using the image data of the user that was captured by the camera at the first computing system;




obtaining a set of sparse data or a set of transformed holodouble parameters based on the image data of the user, the set of sparse data identifying one or more attributes of the user and being obtained by deconstructing the image data of the user captured by the camera, the set of transformed holodouble parameters being generated from a transformation or processing of the set of sparse data to enable the transformed holodouble parameters to be usable as input to a holodouble rendering model that is configured to select and render a holodouble of the user that simulates the user in a photorealistic three-dimensional (3D) representation of the user with a different context or perspective than the user is presented with in the image data captured by the camera of the first computing system; and 











providing instructions for rendering the holodouble or another simulation of the user at the display to simulate the user, based on the set of sparse data or the set of transformed holodouble parameters while refraining from providing the image data captured by the camera at the first computing system to the second computing system.
Claim 12
A system for facilitating low-bandwidth remote visual communication based on real-time imaging, comprising: one or more processors; and one or more hardware storage devices storing instructions that are executable by the one or more processors to configure the system to: 

receive input for initiating a remote visual communication session between a first computing system that includes a camera and a second computing system that includes a display for rendering images associated with the visual communication session; 

detect an input indicating that image data of a user captured by the camera during the visual communication session should not be transmitted to the second computing system for rendering on the display of the second computing system, the input also indicating that a holodouble associated with the user should be rendered at the display of the second computing system to simulate the user rather than displaying and using the image data of the user that was captured by the camera at the first computing system; instead of transmitting the image data of the user captured by the camera of the first computing system to the second computing system, 
obtain a set of sparse data or a set of transformed holodouble parameters based on the image data of the user, the set of sparse data identifying one or more attributes of the user and being obtained by deconstructing the image data of the user captured by the camera, the set of transformed holodouble parameters being generated from a transformation or processing of the set of sparse data to enable the transformed holodouble parameters to be usable as input to a holodouble rendering model that is configured to select and render a holodouble of the user that simulates the user in a photorealistic three-dimensional (3D) representation of the user with a different context or perspective than the user is presented with in the image data captured by the camera of the first computing system, 
the holodouble having been previously approved for use by the user and having been previously created by a holodouble training model comprising a machine learned or machine learning model that used previous image data of the user to create the holodouble and that was trained on image data of humans to generate and render simulations of the humans in one or more contexts and perspectives associated with the image data of the humans; and 

provide instructions for rendering the holodouble or another simulation of the user at the display to simulate the user, based on the set of sparse data or the set of transformed holodouble parameters while refraining from providing the image data captured by the camera at the first computing system to the second computing system.
Claim 8 
The method of claim 7, wherein 
the holodouble was previously approved for use by the user and was previously created by a holodouble training model comprising a machine learned or machine learning model that used previous image data of the user to create the holodouble and that was trained on image data of humans to generate and render simulations of the humans in one or more contexts and perspectives associated with the image data of the humans.
Claim 12
…
the holodouble having been previously approved for use by the user and having been previously created by a holodouble training model comprising a machine learned or machine learning model that used previous image data of the user to create the holodouble and that was trained on image data of humans to generate and render simulations of the humans in one or more contexts and perspectives associated with the image data of the humans
Claim 9 
The method of claim 7, wherein the instructions cause the second computing system to render the holodouble at the display of the second computing system in a manner that simulates the user, concurrently with capturing of the image data of the user by the camera, but with a perspective of the user that is different than a perspective of the user that is represented by the image data of the user captured by the camera.
Claim 13
The system of claim 12, wherein the instructions cause the second computing system to render the holodouble at the display of the second computing system in a manner that simulates the user, concurrently with capturing of the image data of the user by the camera, but with a perspective of the user that is different than a perspective of the user that is represented by the image data of the user captured by the camera.
Claim 10 

The method of claim 7, wherein the method further includes obtaining the set of sparse data from the first computing system and generating the transformed holodouble parameters using the set of sparse data.
Claim 16

The system of claim 12, wherein the system further obtains the set of sparse data from the first computing system and generates the transformed holodouble parameters using the set of sparse data.
Claim 11. The method of claim 7, wherein the method further includes 
receiving the transformed holodouble parameters that were previously transformed from the sparse data by the first computing system.
Claim 17
The system of claim 12, wherein the system receives the transformed holodouble parameters that were previously transformed from the sparse data by the first computing system.
Claim 12 
The method of claim 7, wherein the holodouble is one of a plurality of holodoubles associated with different user contexts, and wherein the method further includes 

automatically selecting the holodouble from the plurality of holodoubles for simulating the user during the visual communication session without receiving explicit instructions from the user during the visual communication session to select the holodouble.
Claim 18
The system of claim 12, wherein the holodouble is one of a plurality of holodoubles associated with different user contexts, and wherein the instructions are executable by the one or more processors to further configure the system to 
automatically select the holodouble from the plurality of holodoubles for simulating the user during the visual communication session without receiving explicit instructions from the user during the visual communication session to select the holodouble.
Claim 13 
The method of claim 7, wherein the holodouble is one of a plurality of holodoubles associated with different user contexts, and wherein the method further includes 



selecting the holodouble in response to user input selecting the holodouble, the user input being received subsequent to initiation of the visual communication session or as a configuration setting for initiating the visual communication session.
Claim 19
The system of claim 12, wherein the holodouble is one of a plurality of holodoubles associated with different user contexts, and wherein the instructions are executable by the one or more processors to further configure the system to select the holodouble and to generate the instructions in response to user input 
selecting the holodouble for use during the visual communication session, the user input being received subsequent to initiation of the visual communication session or as a configuration setting for initiating the visual communication session.
Claim 14 

The method of claim 7, wherein the method further includes providing instructions for 

applying one or more filters or additional modifications to a rendering of the holodouble when the holodouble is displayed at the display of the second computing system.
Claim 21
The system of claim 12, wherein the instructions are executable by the one or more processors to further configure the system to provide instructions for 
applying one or more filters or additional modifications to a rendering of the holodouble when the holodouble is displayed at the display of the second computing system.
Claim 15
The method of claim 7, wherein the method further includes, 


in response to failing to identify a sufficiently trained holodouble associated with the user, providing the sparse data to the second computing system along with instructions for simulating the user by displaying a stylized representation of the user at the display corresponding to the sparse data.
Claim 22
The system of claim 12, wherein the instructions are executable by the one or more processors to further configure the system to, 
in response to failing to identify a sufficiently trained holodouble associated with the user, provide the sparse data to the second computing system along with instructions for simulating the user by displaying a stylized representation of the user at the display corresponding to the sparse data.
Claim 16 
A method implemented by a computing system for facilitating low-bandwidth remote visual communication based on real-time imaging, the method comprising the computing system performing the following: 


receiving input from a user to initiate a process of generating a holodouble of the user, the holodouble comprising a photorealistic three-dimensional (3D) simulated representation of the user; obtaining image data of the user within an environment that is captured by a camera from multiple perspectives of the user relative to the camera; 
deconstructing the image data to obtain a set of sparse data that identifies one or more attributes associated with the image data of the user; using a holodouble training model to generate and train the holodouble of the user based on the set of sparse data and obtained image data, the holodouble being enabled to be rendered from a plurality of different perspectives associated with the user, based on new image data of the user, including the multiple perspectives of the user relative to the camera, when the image data was obtained for generating and training the holodouble, as well as from one or more different perspectives of the user relative to one more cameras that capture the new image data of the user in subsequent image processing, the holodouble training model comprising a machine learned or machine learning model that has been trained on image data of humans and corresponding sparse data of attributes associated with the image data of the humans to generate and render simulations of the humans from different perspectives; 

rendering a representation of the holodouble to the user concurrently while capturing the new image data of the user; receiving input from the user comprising approval of the holodouble; and 

completing training of the holodouble by saving the holodouble for subsequent use, the subsequent use including one or more remote visual communication sessions in which the user is visually simulated at one or more second devices as the holodouble corresponding to and concurrently with images that are captured of the user during the one or more remote visual communication sessions at a first device.
Claim 1
A system for facilitating low-bandwidth remote visual communication based on real-time imaging, comprising: one or more processors; and one or more hardware storage devices storing instructions that are executable by the one or more processors to configure the system to: 
receive input from a user to initiate a process of generating a holodouble of the user, the holodouble comprising a photorealistic three-dimensional (3D) simulated representation of the user; 
obtain image data of the user within an environment that is captured by a camera from multiple perspectives of the user relative to the camera; 
deconstruct the image data to obtain a set of sparse data that identifies one or more attributes associated with the image data of the user; use a holodouble training model to generate and train the holodouble of the user based on the set of sparse data and obtained image data, the holodouble being enabled to be rendered from a plurality of different perspectives associated with the user, based on new image data of the user, including the multiple perspectives of the user relative to the camera, when the image data was obtained for generating and training the holodouble, as well as from one or more different perspectives of the user relative to one more cameras that capture the new image data of the user in subsequent image processing, the holodouble training model comprising a machine learned or machine learning model that has been trained on image data of humans and corresponding sparse data of attributes associated with the image data of the humans to generate and render simulations of the humans from different perspectives; 

render a representation of the holodouble to the user concurrently while capturing the new image data of the user; receive input from the user comprising approval of the holodouble; and 

complete training of the holodouble by saving the holodouble for subsequent use, the subsequent use including one or more remote visual communication sessions in which the user is visually simulated at one or more second devices as the holodouble corresponding to and concurrently with images that are captured of the user during the one or more remote visual communication sessions at a first device.
Claim 17 
The method of claim 16, wherein at least some image data used for training the holodouble is passively obtained during one or more image capture operations performed for a purpose independent of obtaining the set of sparse data for training the holodouble model.
Claim 2
The system of claim 1, wherein at least some image data used for training the holodouble is passively obtained during one or more image capture operations performed for a purpose independent of obtaining the set of sparse data for training the holodouble model.
Claim 18 
The method of claim 16, wherein the image data captures the user within a first context, and wherein 

the holodouble of the user simulates the user within the first context, and wherein the method further includes: 


obtaining second image data of the user within a second context and from a second set of perspectives of the user relative to one or more cameras that capture the second image data; 
deconstructing the second image data to obtain a second set of sparse data that identifies one or more attributes of at least the user during capture of the second image data in the second context; and 
using the holodouble training model to generate and train a second holodouble of the user based on the second set of sparse data and the obtained second image data.
Claim 8
The system of claim 1, wherein the image data captures the user within a first context, and wherein 

the holodouble of the user simulates the user within the first context, and wherein the instructions are executable by the one or more processors to further configure the system to: 
obtain second image data of the user within a second context and from a second set of perspectives of the user relative to one or more cameras that capture the second image data; 
deconstruct the second image data to obtain a second set of sparse data that identifies one or more attributes of at least the user during capture of the second image data in the second context; and 
use the holodouble training model to generate and train a second holodouble of the user based on the second set of sparse data and the obtained second image data.
Claim 19 

The method of claim 16, wherein method further includes: 


receiving input initiating participation in a remote visual communication session; 
after having trained the holodouble of the user, obtaining updated image data of the user; 
deconstructing the image data to obtain a set of updated sparse data that identifies one or more attributes of the user; 
generating a representation of the holodouble for simulating the user using input based on the set of updated sparse data; and displaying the representation of the holodouble simulating the user while obtaining newly updated image data of the user for generating newly updated representations of the holodouble for updated simulating of the user.
Claim 9

The system of claim 1, wherein the instructions are executable by the one or more processors to further configure the system to: 
receive input initiating participation in a remote visual communication session; 
after having trained the holodouble of the user, obtain updated image data of the user; 

deconstruct the image data to obtain a set of updated sparse data that identifies one or more attributes of the user; 
generate a representation of the holodouble for simulating the user using input based on the set of updated sparse data; and display the representation of the holodouble simulating the user while obtaining newly updated image data of the user for generating newly updated representations of the holodouble for updated simulating of the user.
Claim 20 
The method of claim 16, wherein the method further includes: 


obtaining additional image data of the user prior to receiving input from the user comprising approval of the holodouble and in response to receiving user input indicating that the holodouble fails to comprise a satisfactory representation simulating the user; and 
using the image data of the user to further train the holodouble.
Claim 11
The system of claim 1, wherein the instructions are executable by the one or more processors to further configure the system to: 
prior to receiving input from the user comprising approval of the holodouble and in response to receiving user input indicating that the holodouble fails to comprise a satisfactory representation simulating the user, obtain additional image data of the user; and 
use the additional image data to further train the holodouble.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.
Regarding claim 1, Seibert et al (20180342091), discloses a system (Siebert [0004]), low-bandwith remote visual communication based on real-time imaging (Siebert [0022], “In a low bandwidth example, data associated with an avatar skeleton may be communicated and/or updated … video may be updated in real-time.”)
Steptoe et al (US 11270487 B1) discloses a holodouble training model to generate and train the holodouble of the user (Steptoe col. 15, l. 44, “use any suitable facial image data and/or audio data to train one or more convolutional neural networks (CNNs)”).
However, none of the prior arts of record, alone or in combination, disclose claim 1 as a whole.
Claims 2-6 are allowed for depending from claim 1.
Regarding claim 7, Seibert et al (20180342091), discloses a system (Siebert [0004]), low-bandwith remote visual communication based on real-time imaging (Siebert [0022], “In a low bandwidth example, data associated with an avatar skeleton may be communicated and/or updated … video may be updated in real-time.”)
Steptoe et al (US 11270487 B1) discloses a holodouble training model to generate and train the holodouble of the user (Steptoe col. 15, l. 44, “use any suitable facial image data and/or audio data to train one or more convolutional neural networks (CNNs)”).
However, none of the prior arts of record, alone or in combination, disclose claim 7 as a whole.
Claims 8-15 are allowed for depending from claim 7.
Regarding claim 16, Seibert et al (20180342091), discloses a system (Siebert [0004]), low-bandwith remote visual communication based on real-time imaging (Siebert [0022], “In a low bandwidth example, data associated with an avatar skeleton may be communicated and/or updated … video may be updated in real-time.”)
Steptoe et al (US 11270487 B1) discloses a holodouble training model to generate and train the holodouble of the user (Steptoe col. 15, l. 44, “use any suitable facial image data and/or audio data to train one or more convolutional neural networks (CNNs)”).
However, none of the prior arts of record, alone or in combination, disclose claim 16 as a whole.
Claims 17-20 are allowed for depending from claim 16.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2612